Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0064261, filed on June 04, 2018.

Claim Rejections - 35 USC § 112
3.	The amendments to the claims in applicant’s response of 6/15/21 overcome the 35 USC 112 (b) rejection of claims 1, 3-8, 10 and 12-17 in the non-final Office action of 3/16/2021.

Response to Arguments
4.	Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive with respect to the combination of Ogino in view of Akcakaya as applied in the non-final claim rejections of 3/16/21. Upon further consideration and to address the newly added claim limitations in the response of 6/15/2021, a new combination of references is made for Ogino in view of Akcakaya and further in view of Cheng (Cheng US2019/0257905A1  is a newly added reference as applied in the 35 USC 103 rejection below).
5.	In response to the Applicant’s argument pertaining to “In particular, Ogino and Akcakaya, even considered in combination, fails to disclose that the image is reconstructed by interpolating the K-space of the MRI data subject to regridding using a trained neural network that is trained on data distinct from the MRI data.”, the Examiner respectfully disagrees. The claim includes amendments not previously presented. New analogous art Cheng et al teaches a neural network that is trained on data that is distinct (separate) from the acquired MRI data Para [0025], Para [0019]. The Applicant further argues “By contrast, the claimed method recites that the neural network is a trained neural network that is trained on data distinct from the MRI data. That is, the method of claim 1 recites a neural network that is trained in advance Cheng is performed with distinct data obtained in advance by training a neural network with prior images of various resolution. The Applicant further argues “As a result Akcakaya, considered by itself or in combination with Ogino, does not disclose or suggest reconstructing an image for the MRI data using a trained neural network to interpolate a K-space, the trained neural network trained on data distinct from the MRI data, wherein the reconstructing of the image includes reconstructing the image for the MRI data by interpolating the K-space of the MRI data subject to regridding using the trained neural network,” the Examiner respectfully disagrees. As explained above, new analogous art Cheng et al teaches a neural network that is trained on data that is distinct (separate) from the acquired MRI data Para [0025], Para [0019].

Claim Rejections - 35 USC § 103
6.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US2020/0175675A1) (herein after Ogino et al) and further in view of AKCAKAYA, MEHMET; MOELLER, STEEN (WO2018187005A1 Methods for scan-specific k-space interpolation reconstruction in magnetic resonance imaging using machine learning) (herein after Akcakaya et al) and further in view of Cheng et al (US2019/0257905A1 here in after Cheng.)
	In re claim 1, Ogino et al et al teaches, a method for processing an image (Fig 12, para [0068] In addition to the imaging unit 510, the MRI device 50 includes a reconstruction unit 500 that performs a calculation such as image reconstruction using the nuclear magnetic resonance signal (digital signal) received by the receiving unit 514,), the method comprising: receiving magnetic resonance image (MRI) data (Fig 12, para [0068] a reconstruction unit 500 that performs a calculation such as image reconstruction using the nuclear magnetic resonance signal (digital signal) received by the receiving unit 514,); regridding for the received MRI data (Fig 12, 13. Para [0075] The learning by the restorer 240 (CNN) is generation-type learning that brings the output image closer to the correct image in which the image reconstructed from the data obtained by measuring the predetermined number of encodings in the k-space is used as the correct image, and degradation data as shown in FIG. 13 is generated from the k-space data of the correct image. Then, the image reconstructed from the generated degradation data is used as the input image to the CNN, and the output image is brought closer to the correct image.) 
	Ogino et al fails to teach, and reconstructing an image for the MRI data using a trained neural network to interpolate a K-space, the trained neural network trained on data distinct from the MRI data, wherein the reconstructing of the image includes reconstructing the image for the MRI data by interpolating the K-space of the MRI data subject to regridding using the trained neural network.
	In analogous art, Akcakaya et al teaches, and reconstructing an image for the MRI data using a trained neural network to interpolate a K-space (Fig. 1, 2. Para. [0063] Specifically, we can construct a rank-deficient concatenated Hankel structured matrix from even and odd k-space data, whose missing data can be interpolated using ALOHA); wherein the reconstructing of the image includes reconstructing the image for the MRI data by interpolating the K-space of the MRI data subject to regridding using the trained neural network. (Fig. 3. Para. [0053]: from the estimated missing k-space data and the original undersampled k-space data, images are then reconstructed, as indicated at step 312; Fig. 3. Para. [0053]: It is noted that in some implementations the CNN, or other suitable machine learning algorithm, is configured to reconstructs each coil separately for parallel imaging; however, in some other implementations the CNN, or other suitable machine learning algorithm can implement a larger set of output channels in order to perform the reconstruction of all coils jointly; Examiner interpretation: step 312 reconstructs the image using estimated (interpolated) k-space data. The machine learning (neural network) performs the reconstruction (regridding).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al to include the teaching of reconstructing an image for the MRI data using a neural network to interpolate a K-space, wherein the reconstructing of the image includes reconstructing the image for the MRI data by interpolating a K-space of the regridded MRI data using the neural network taught by Akcakaya et al for the benefit of reconstructing an image using undersampled k-space data and using the data to estimate missing data. [Akcakaya et al:[0005] providing a method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system; Missing k-space data are estimated by inputting the undersampled k-space data to the machine learning algorithm, and an image is reconstructed from the undersampled k-space data and the missing k-space  data.]
	Ogino et al in view of Akcakaya et al fail to teach, the trained neural network trained on data distinct from the MRI data.
	In analogous art, Cheng teaches, the trained neural network trained on data distinct from the MRI data. (Fig. 1, para [0025]: For the reconstruction, a k-space patch 110 of the input data is inserted into a convolution neural network G 112 which also uses the imaging model in the form of sensitivity maps. The output of G is a fully sampled k-space patch 114 for that k-space region; Fig. 1, para [0019]: This invention enables the flexibility to use a single trained network for the enlargement of images to different sizes and spatiotemporal resolutions; Examiner interpretation: the single trained network is trained on data distinct from the acquired MRI data.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include a trained neural network trained on data distinct from acquired MRI data taught by Cheng for the benefit of processing MRI images of different sizes, resolution, and frequencies using a neural network, which increases the neural network flexibility. (Cheng: [0010]: The invention also can naturally account for images with differing resolutions and sizes by reconstructing different frequency bands independently. The technique is able to train and apply a model for images of varying resolutions which increases the flexibility of the network and minimize the need to re-train the network for each specific case.)
	In re claim 6, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 1, which this claim depends on.
	Ogino et al further teaches, wherein the neural network includes a neural network based on a convolution framelet. (Fig 4, para [0041] As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44. The CNN extracts the features of the input image by repeating the convolution operations and pooling for an input image 40 and outputs them as the output image 45.)
	In re claim 10, Ogino et al et al teaches, an apparatus for processing an image (Fig 12, para [0068] In addition to the imaging unit 510, the MRI device 50 includes a reconstruction unit 500 that performs a calculation such as image reconstruction using the nuclear magnetic resonance signal (digital signal) received by the receiving unit 514,), the apparatus comprising: a receiving unit to receive MRI data (Fig 12, para [0068] a reconstruction unit 500 that performs a calculation such as image reconstruction using the nuclear magnetic resonance signal (digital signal) received by the receiving unit 514); wherein the reconstructing unit performs regridding for the received MRI data (Fig 12, 13. Para [0075] The learning by the restorer 240 (CNN) is generation-type learning that brings the output image closer to the correct image in which the image reconstructed from the data obtained by measuring the predetermined number of encodings in the k-space is used as the correct image, and degradation data as shown in FIG. 13 is generated from the k-space data of the correct image. Then, the image reconstructed from the generated degradation data is used as the input image to the CNN, and the output image is brought closer to the correct image.)
	Ogino et al fails to teach, and a reconstructing unit to reconstruct an image for the MRI data using a trained neural network to interpolate a k-space, the trained neural network trained on data distinct from the MRI data, and reconstructs the image for the MRI data by the K-space of the reground MRI data subject to regridding using the trained neural network.
	In analogous art, Akcakaya et al teaches, and a reconstructing unit (Fig. 4, Para. [0068] Referring now to FIG. 4, a block diagram of an example of a computer system 400 that can implement the methods described in the present disclosure is shown) to reconstruct an image for the MRI data using a trained neural network to interpolate a k-space (Fig. 1, 2. Para. [0063] specifically, we can construct a rank-deficient concatenated Hankel structured matrix from even and odd k-space data, whose missing data can be interpolated using ALOHA), and reconstructs the image for the MRI data by interpolating the K-space of the MRI data subject to regridding using the trained neural network. (Fig. 3. Para. [0053]: from the estimated missing k-space data and the original undersampled k-space data, images are then reconstructed, as indicated at step 312; Fig. 3. Para. [0053]: It is noted that in some implementations the CNN, or other suitable machine learning algorithm, is configured to reconstructs each coil separately for parallel imaging; however, in some other implementations the CNN, or other suitable machine learning algorithm can implement a larger set of output channels in order to perform the reconstruction of all coils jointly; Examiner interpretation: step 312 reconstructs the image using estimated (interpolated) k-space data. The machine learning (neural network) performs the reconstruction (regridding).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al to include the teaching of a reconstructing unit for reconstructing an image for the MRI data using a neural network to interpolate a K-space, wherein the reconstructing of the image includes reconstructing the image for the MRI data by interpolating a K-space of the regridded MRI data using the neural network taught by Akcakaya et al for the benefit of reconstructing an image using undersampled k-space data and using the data to estimate missing data. [Akcakaya et al:[0005] providing a method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system; Missing k-space data are estimated by inputting the undersampled k-space data to the machine learning algorithm, and an image is reconstructed from the undersampled k-space data and the missing k-space  data.]
	Ogino et al in view of Akcakaya et al fail to teach, the trained neural network trained on data distinct from the MRI data.
	In analogous art, Cheng teaches, the trained neural network trained on data distinct from the MRI data. (Fig. 1, para [0025]: For the reconstruction, a k-space patch 110 of the input data is inserted into a convolution neural network G 112 which also uses the imaging model in the form of sensitivity maps. The output of G is a fully sampled k-space patch 114 for that k-space region; (Fig. 1, para [0019]: This invention enables the flexibility to use a single trained network for the enlargement of images to different sizes and spatiotemporal resolutions; Examiner interpretation: the single trained network is trained on data distinct from the acquired MRI data.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include a trained neural network trained on data distinct from acquired MRI data taught by Cheng for the benefit of processing MRI images of different sizes, resolution, and frequencies using a neural network, which increases the neural network flexibility. (Cheng: [0010]: The invention also can naturally account for images with differing resolutions and sizes by reconstructing different frequency bands independently. The technique is able to train and apply a model for images of varying resolutions which increases the flexibility of the network and minimize the need to re-train the network for each specific case.)
In re claim 15, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 10, which this claim depends on. 
Ogino et al further teaches, wherein the neural network includes a neural network based on a convolution framelet. (Fig 4, para [0041] As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44. The CNN extracts the features of the input image by repeating the convolution operations and pooling for an input image 40 and outputs them as the output image 45.)

8.	Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Ogino et al (US2020/0175675A1) (herein after Ogino et al) in view of AKCAKAYA, MEHMET; MOELLER, STEEN (WO2018187005A1 Methods for scan-specific k-space interpolation reconstruction in magnetic resonance imaging using machine learning) (herein after Akcakaya et al) in view of Cheng et al (US2019/0257905A1 here in after Cheng) as applied to claims 1, 6, 10, and 15 above, and further in view of Jin et al (A general framework for compressed sensing and parallel MRI using annihilating filter based low-rank Hankel matrix) (herein after Jin et al).

	In re claim 3, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 1, which this claim depends on. 
	Ogino et al in view of Akcakaya et al in view of Cheng fail to teach, wherein the reconstructing of the image includes: reconstructing the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint. 
	In analogous art, Jin et al teaches, wherein the reconstructing of the image includes: reconstructing the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint. (Fig 1, Pg. 8, Ln 1-3 Therefore, if some of the Hankel matrix elements are missing and one can measure samples only on the index set, the fundamental duality suggests a way to recover these elements, which is based on low rank matrix completion.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al in view of Cheng to include reconstructing the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint taught by [Jin et al:] for the benefit of reconstructing an MRI image to a higher quality [Jin et al:[Abstract] Inspired by recent k-space interpolation methods, an annihilating filter based low-rank Hankel matrix approach (ALOHA) is proposed as a general framework for sparsity-driven k-space interpolation method which  unifies pMRI and CS-MRI.]
In re claim 5, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 1, which this claim depends on.
Ogino et al further teaches, and a neural network based on a deep convolutional framelet. (Fig 4, para [0041] As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44. The CNN extracts the features of the input image by repeating the convolution operations and pooling for an input image 40 and outputs them as the output image 45.)
 	Ogino et al in view of Akcakaya et al in view of Cheng fail to teach, wherein the neural network includes: a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) 
In analogous art, Jin et al teaches, wherein the neural network includes: a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) (Fig. 1, Pg. 9, Ln. 10-12 interestingly, the resulting ALOHA framework can have very unique pyramidal structure that allows computational efficient and noise robust implementation of a low rank Hankel matrix completion algorithm.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al in view of Cheng to include a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) taught by [Jin et al:]for the benefit of reconstructing an MRI image to a higher quality (Jin et al: Pg. 1, ln 13-14 Experimental results with in vivo data for single/multi-coil imaging as well as dynamic imaging confirmed that the proposed method outperforms the state-of-the-art pMRI and CS-MRI.)
In re claim 12, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 10, which this claim depends on.
Ogino et al in view of Akcakaya et al in view of Cheng fail to teach, wherein the reconstructing unit reconstructs the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint.
In analogous art, Jin et al teaches, wherein the reconstructing unit reconstructs the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint. (Fig 1, Pg. 8, Ln. 1-3 Therefore, if some of the Hankel matrix elements are missing and one can measure samples only on the index set, the fundamental duality suggests a way to recover these elements, which is based on low rank matrix completion.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al in view of Cheng to include a reconstructing unit reconstructing the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint taught by [Jin et al:] for the benefit of reconstructing an MRI image to a higher quality (Jin et al:[Abstract] Inspired by recent k-space interpolation methods, an annihilating filter based low-rank Hankel matrix approach (ALOHA) is proposed as a general framework for sparsity-driven k-space interpolation method which  unifies pMRI and CS-MRI.)
In re claim 14, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 10, which this claim depends on. 
Ogino et al further teaches, and a neural network based on a deep convolutional framelet. (Fig 4, para [0041] As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44. The CNN extracts the features of the input image by repeating the convolution operations and pooling for an input image 40 and outputs them as the output image 45.)
Ogino et al in view of Akcakaya et al in view of Cheng fail to teach, wherein the neural network includes: a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA)
In analogous art, Jin et al teaches, wherein the neural network includes: a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) (Fig. 1, Pg. 9, Ln. 10-12 interestingly, the resulting ALOHA framework can have very unique pyramidal structure that allows computational efficient and noise robust implementation of a low rank Hankel matrix completion algorithm.)
Ogino et al in view of Akcakaya et al in view of Cheng to include a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) taught by [Jin et al:]for the benefit of reconstructing an MRI image to a higher quality [Jin et al: Pg. 1, ln 13-14 Experimental results with in vivo data for single/multi-coil imaging as well as dynamic imaging confirmed that the proposed method outperforms the state-of-the-art pMRI and CS-MRI.]

9.	Claims 4, 7, 8, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Ogino et al (US2020/0175675A1) (herein after Ogino et al) in view of AKCAKAYA, MEHMET; MOELLER, STEEN (WO2018187005A1 Methods for scan-specific k-space interpolation reconstruction in magnetic resonance imaging using machine learning) (herein after Akcakaya et al) in view of Cheng et al (US2019/0257905A1 here in after Cheng) as applied to claims 1, 6, 10, and 15 above, and further in view of Lee et al (Deep residual learning for compressed sensing MRI) (herein after Lee et al).

	In re claim 4, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 1 which this claim depends on.
	Ogino et al in view of Akcakaya et al in view of Cheng fail to teach, wherein the reconstructing of the image includes: reconstructing the image for the MRI data using a neural network of a model trained through residual learning.
	In analogous art, Lee et al teaches, wherein the reconstructing of the image includes: reconstructing the image for the MRI data using a neural network of a model trained through residual learning. (Fig. 1, Pg. 15, right col, para [2]. Unlike these existing deep learning researches for CSMRI, this paper is mainly interested in deep residual learning [9]. As shown in Fig. 1, the main idea is to learn aliasing artifacts rather than the aliasing-free fully sampled reconstruction. Once the aliasing artifacts are estimated, aliasing free image is then obtained by subtracting the estimated aliasing artifact.)
Ogino et al in view of Akcakaya et al in view of Cheng to include reconstructing the image for the MRI data using a neural network of a model trained through residual learning taught by [Lee et al:] for the benefit of reconstructing an MRI image to a higher quality (Lee et al:[Abstract] Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data.)
In re claim 7, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 1, which this claim depends on.
Ogino et al fails to teach, wherein the neural network includes: a multi-resolution neural network including a pooling layer and an unpooling layer.
In analogous art, Lee et al teaches, wherein the neural network includes: a multi-resolution neural network including a pooling layer and an unpooling layer. (Fig 3, Pg. 17, left col, para 2 Fig. 3 illustrates the several network configuration we have investigated for residual learning. Fig. 3(a) is single scale residual learning with a modified deconvolution network framework [12]. Fig. 3(b) is a multi-scale residual learning with additional pooling and unpooling (conv transpose) layers on top of Fig. 3(a). To make the number of network features similar to Fig. 3(a), the number of channels are doubled after the pooling layer. This architecture is often called the U-net [11].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al in view of Cheng to include a multi-resolution neural network including a pooling layer and an unpooling layer taught by [Lee et al:] for the benefit of reconstructing an MRI image to a higher quality (Lee et al: [Abstract] Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data.)
In re claim 8, Ogino et al in view of Akcakaya et al in view of Cheng in view of Lee et al teaches, the limitations of claim 7, which this claim depends on.
	Ogino et al further teaches, wherein the neural network includes: a bypass connection from the pooling layer to the unpooling layer. (Fig 1B, para [0051] Further, since the patch is processed by selecting one or a few CNNs, processing load is reduced and processing time is reduced compared to ensemble learning in which the output is selected or synthesized after passing through all the CNNs.)
In re claim 13, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 10, which this claim depends on. 
Ogino et al in view of Akcakaya et al in view of Cheng fail to teach, wherein the reconstructing unit reconstructs the image for the MRI data using a neural network of a model trained through residual learning.
In analogous art, Lee et al teaches, wherein the reconstructing unit reconstructs the image for the MRI data using a neural network of a model trained through residual learning. (Fig. 1, Pg. 15, right col, para [2]. Unlike these existing deep learning researches for CSMRI, this paper is mainly interested in deep residual learning [9]. As shown in Fig. 1, the main idea is to learn aliasing artifacts rather than the aliasing-free fully sampled reconstruction. Once the aliasing artifacts are estimated, aliasing free image is then obtained by subtracting the estimated aliasing artifact.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al in view of Cheng to include a reconstructing unit that reconstructs the image for the MRI data using a neural network of a model trained through residual learning taught by [Lee et al:] for the benefit of reconstructing an MRI image to a higher quality (Lee et al:[Abstract] Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data.)
In re claim 16, Ogino et al in view of Akcakaya et al in view of Cheng teaches the limitations of claim 10, which this claim depends on. 
Ogino et al in view of Akcakaya et al in view of Cheng fail to teach, wherein the neural network includes: a multi-resolution neural network including a pooling layer and an unpooling layer.
In analogous art, Lee et al teaches, wherein the neural network includes: a multi-resolution neural network including a pooling layer and an unpooling layer. (Fig 3, Pg. 17, left col, para 2 Fig. 3 illustrates the several network configuration we have investigated for residual learning. Fig. 3(a) is single scale residual learning with a modified deconvolution network framework [12]. Fig. 3(b) is a multi-scale residual learning with additional pooling and unpooling (conv transpose) layers on top of Fig. 3(a). To make the number of network features similar to Fig. 3(a), the number of channels are doubled after the pooling layer. This architecture is often called the U-net [11].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al in view of Cheng to include a multi-resolution neural network including a pooling layer and an unpooling layer taught by [Lee et al:] for the benefit of reconstructing an MRI image to a higher quality (Lee et al: [Abstract] Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data.)
In re claim 17, Ogino et al in view of Akcakaya et al in view of Cheng in view of Lee et al teaches the limitations of claim 16, which this claim depends on. 
Ogino et al further teaches, wherein the neural network includes: a bypass connection from the pooling layer to the unpooling layer. (Fig 1B, para [0051] Further, since the patch is processed by selecting one or a few CNNs, processing load is reduced and processing time is reduced compared to ensemble learning in which the output is selected or synthesized after passing through all the CNNs.)

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kyong Hwan Jin, Dongwook Lee, Juyoung Lee, Jong Chul Ye (RECENT PROGRESSES OF ACCELERATED MRI USING ANNIHILATING FILTER-BASED LOW-RANK INTERPOLATION; 2016) ABSTRACT. Recently, an annihilating filter based low-rank Hankel matrix approach (ALOHA) was proposed as a general framework for sparsity-driven k-space interpolation method for compressed sensing MRI (CS-MRI). The principle of ALOHA framework is based on the fundamental duality between the transform domain sparsity in the primary space and the low-rankness of weighted Hankel matrix in Fourier domain, which converts CS-MRI to a k-space interpolation problem using structured matrix completion. In this review, we explain the theory behind ALOHA. Experimental results with in vivo data for multi-coil dynamic imaging, parametric mapping as well as Nyquist ghost correction confirmed that the proposed method has potential to be a general solution of various MR imaging problems. 
11.	K. H. Jin, D. Lee and J. C. Ye, "A General Framework for Compressed Sensing and Parallel MRI Using Annihilating Filter Based Low-Rank Hankel Matrix," no. 4, pp. 480-495, 01-Dec-2016, teaches, Parallel MRI (pMRI) and compressed sensing MRI (CS-MRI) have been considered as two distinct reconstruction problems. Inspired by recent k-space interpolation methods, an annihilating filter-based low-rank Hankel matrix approach is proposed as a general framework for sparsity-driven k-space interpolation method which unifies pMRI and CS-MRI. Specifically, our framework is based on a novel observation that the transform domain sparsity in the primary space implies the low-rankness of weighted Hankel matrix in the reciprocal space. This converts pMRI and CS-MRI to a k-space interpolation problem using a structured matrix completion. Experimental results using in vivo data for single/multicoil imaging as well as dynamic imaging confirmed that the proposed method outperforms the state-of-the-art pMRI and CS-MRI.
	D. Lee, J. Yoo and J. C. Ye, "Deep residual learning for compressed sensing MRI," 2017 IEEE 14th International Symposium on Biomedical Imaging (2017), Melbourne, VIC, 19 June 2017, pp. 15-18, teaches, Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data. In particular, based on the observation that coherent aliasing artifacts from downsampled data has topologically simpler structure than the original image data, we formulate a CS problem as a residual regression problem and propose a deep convolutional neural network (CNN) to learn the aliasing artifacts. Experimental results using single channel and multi channel MR data demonstrate that the proposed deep residual learning outperforms the existing CS and parallel imaging algorithms. Moreover, the computational time is faster in several orders of magnitude. 
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866